Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-4, 7-15, 27-43, 45-46, 49-50, 52-53 and 56-59 were canceled. 
Claims 1, 5-6, 16-26, 44, 47-48, 51, and 54-55 are pending.
Claim 55 was withdrawn from further consideration (see below).
Claims 1, 5-6, 16-26, 44, 47-48, 51, and 54 are under consideration.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 23 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 55 were/was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 August 2022.
Applicant’s election of species structure of Figure 1; SEQ ID NO: 16 and 15 for the first and second polypeptide (PD-1, TIGIT, and LAG-3 as first, second and third epitope) in the reply filed on 23 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	For compact prosecution, species have been rejoined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 16-26, 44, 47-48, 51, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of a multispecific antigen binding protein (MABP) comprising: (a) a first antigen binding portion comprising a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein the VH and VL together form an antigen-binding site that specifically binds a first epitope, (b) a second antigen binding portion comprising a first single-domain antibody (sdAb) that specifically binds a second epitope, and (c) a third antigen binding portion comprising a second single-domain antibody (sdAb) that specifically binds a third epitope, wherein the first antigen binding portion, the second antigen binding portion, and the third antigen binding portion are fused to each other.
Instant specification disclosed PD-1/TIGIT/LAG-3 trispecific antigen binding protein (example 1, page 96). Although example 1 disclosed 10 constructs (TPTL11-TPTL20), all of these are constructed from anti-PD-1 antibody pembrolizumab, anti-TIGIT VHH AS19584VH28 (SEQ ID NO: 31) and anti-LAG-3 VHH VHH2 (SEQ ID NO: 32). These constructs have different structures with different connectivity among anti-PD-1 mAb, anti-TIGIT sdAb, and anti-LAG-3 sdAb modules as shown in instant figures 1-10, but each of anti-PD-1 mAb, anti-TIGIT sdAb, and anti-LAG-3 sdAb modules is from only one species antibody. Only a few species antibodies constructed from same antibody modules cannot be considered as a representative number of species falling within the scope of genus as broadly claimed in instant claims. Instant claims encompass MABP comprising any antibody modules binding to any antigen. Even when one of three antigen binding portions is specified (e.g. claims 19-24), there are numerous possible combinations for the other antibody modules. Even when all three modules are specified like anti-PD-1, anti-TIGIT sdAb, anti-LAG-3 sdAb as the first, second, and third antigen binding portions, there are still numerous possible antibodies for each module. Therefore, only a few species constructed from same antibody modules cannot be considered as a representative number of species falling within the scope of genus as broadly claimed in instant claims.  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of “antigen binding portion” and “single-domain antibody” without defining specific sequences for all six/three CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Claim 20 recites “derived from” and therefore the derivatives can have mutation in CDR regions. In this case, since instant specification did not disclose that derivatives of anti-PD-1 antibody with mutations in CDR regions can bind to PD-1, instant specification does not provide adequate written description for claim 20.
 Claim 22 and 24 recites “variant thereof comprising up to about 3 amino acid substitutions” and therefore these substitutions can occur in CDR regions. Since instant specification did not disclose that variant of anti-TIGIT sdAb/anti-LAG-3 sdAb with substitutions in CDR regions can bind to TIGIT/LAG-3, instant specification does not provide adequate written description for claim 22 and 24. 
Likewise, claim 25 recites “variant thereof comprising up to about 5 amino acid substitutions” and therefore it is included in this rejection for the same reason as discussed above. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 16, 44, 47-48 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009/068649 (hereinafter WO649; IDS).
Regarding claims 1, 6, 16, and 44, WO649 teaches a full-length antibody fused to two different sdAb (figure 36, page 283). Figure 36 of WO649 corresponds to subpart (iv) of instant claim 6. 
Regarding claim 5, WO649 teaches “In one embodiment, the antigen binding constructs comprise an epitope-binding domain which is a domain antibody (dAb), for example the epitope binding domain may be … a camelid VHH”. 
Regarding claims 47-48, WO649 teaches “Protein scaffolds of the present invention may be linked to epitope-binding domains by the use of linkers. Examples of suitable linkers include amino acid sequences which may be …  from 1 to 20 amino acids”.
Regarding claim 54, WO649 teaches “The invention further provides a pharmaceutical composition comprising an antigen binding construct as described herein and a pharmaceutically acceptable carrier”.




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 16-22, 26, 44, 47-48 and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2021/0054071 (hereinafter US071; PTO-892).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, 5, 16, and 44, US071 teaches two VHH fused to a heavy chain of full-length antibody (figure 22). Since instant claim 1 does not recite that the second and third epitopes are different, instant claim 1 is anticipated by the structure of figure 22 of US071.  
Regarding claim 6, Figure 22 of US071 corresponds to subpart (vii) of instant claim 6. 
Regarding claims 17-19, 21 and 26, US071 teaches an isolated anti-TIGIT construct comprising a single-domain antibody (sdAb) moiety specifically recognizing TIGIT (claim 1). US071 teaches isolated anti-TIGIT construct, wherein the second antibody moiety is a full-length antibody consisting of two heavy chains and two light chains, wherein the full-length antibody specifically recognizes PD-1 (claim 20 and 26). PD-1 is a cell surface protein on T-cell. 
Regarding claim 20, US071 teaches that Exemplary anti-PD-1 antibodies that can be applied in the present application include, but are not limited to, pembrolizumab [0184].
Regarding claim 22, US071 teaches SEQ ID NO: 273 which is 100% identical to SEQ ID NO: 31 of instant application (Result 2 of 31.rapbm). 

Result 2 of 31.rapbm

    PNG
    media_image1.png
    270
    603
    media_image1.png
    Greyscale

Regarding claims 47-48, US071 teaches that the sdAb moiety specifically recognizing TIGIT and the second antibody moiety are connected by a peptide linker. US071 teaches that the length of the peptide linker is about 1 amino acid to about 10 amino acid [0175].
Regarding claim 54, US071 teaches a pharmaceutical composition comprising any one of the isolated anti-TIGIT constructs described above, and optionally a pharmaceutical acceptable carrier.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-6, 16-17, 25, 44, 47-48 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/068649 (hereinafter WO649; IDS) and US2016/0106835 (hereinafter US835; PTO-892).
Regarding Claim(s) 1, 5-6, 16, 44, 47-48 and 54, teachings of WO649 were discussed above in 102 section.
However, WO649 does not teach SEQ ID NO: 17 and 20.
Regarding claims 17 and 25, US835 teaches SEQ ID NO: 14 which is 100% identical to SEQ ID NO: 20 of instant application (SCORE; result 1 of 20.rai). US835 teaches SEQ ID NO: 18 which is 100% identical to SEQ ID NO: 17 of instant application (SCORE; result 1 of 17.rai). US835 further teaches anti-PD-1 monoclonal antibody comprising SEQ ID NO: 14 and 18 (paragraph 069-071).  PD-1 is an immune checkpoint molecule. US835 teaches use of PD-1 antibody in cancer treatment (paragraph 074).

result 1 of 20.rai

    PNG
    media_image2.png
    573
    600
    media_image2.png
    Greyscale

result 1 of 17.rai

    PNG
    media_image3.png
    332
    589
    media_image3.png
    Greyscale


One of ordinary skill in the art would be motivated to use anti-PD-1 antibody taught by US835 for the full-length antibody portion of multispecific antigen binding protein taught by WO649 to make multispecific antigen binding protein has the benefit in that it  can be used in cancer treatment because US835 teaches that anti-PD-1 antibody can be used in cancer treatment. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643